ON MOTION POE BEHEAEING-.
Smith, P. J.
After we have given due consideration to every point of objection urged against the judgment by defendant, either in his oral argument or printed brief, and have ruled upon the same adversely to him he now by his motion for the first time suggests that the justice had no jurisdiction of “the subject matter of the suit” for the reason, first, there was no affidavit filed in said suit before the justice upon which the attachment was issued; and, second, that the action was founded oh a demand for unliquidated damages, ft.is a sufficient answer to the first of these objections to say that the abstract of the record discloses that this entry appeared in the justice’s transcript, viz:
*319“The above petition was filed with the justice, December 7, 1892; summons issued, returnable on the twenty-fourth day of December, 1892, and on the fourth day of December, 1892, affidavit and bond filed with the justice, and an attachment writ was issued, returnable on the twenty-fourth day of December, 1892. December 24, plaintiff dismissed his cause of action on the merits against defendant, Q-. O. Smith, and, no plea in abatement being filed in behalf of the other defendant, F. L. Grillett, the cause proceeded to trial upon the merits, before a jury of six competent men. After hearing all the evidence and argument the jury returned into court the following verdict: ‘We, the jury, give plaintiff $65. J. L. Burroughs, Foreman.’”
Now the defendant has not seen proper to set forth in his abstract the affidavit filed before the justice of the peace; but in the counter-abstract of the plaintiff it appears that when the cause reached the circuit court the defendant then in pursuance of the leave granted him for ■ that purpose filed his plea in abatement wherein he denied “the truth of the facts alleged in the plaintiff’s affidavit for attachment herein” and further denied that “he is a nonresident of the state or that he is about to remove his property or effects out this state with intent to defraud, hinder or delay his creditors.” So that the contention that there was no affidavit filed before the justice to authorize the issue of the attachment process, must be held unfounded.
And, as to the other ground of objection, it may be stated that in the absence of statutory provision allowing attachments to issue in actions founded on tort that such actions will not lie. Drake on Attachment [6 Ed.], section 10. But the statute of this state furnishes the remedy in all civil actions whether resting on contract or sounding in tort. Revised Statutes, 1889, sec. 521; Revised Statutes, 1879, sec. *320398; Revised Statutes, 1865, seo. 1, p. 561; Revised Statutes, 1855, sec. 1, p. 238; Revised Statutes, 1849, sec. 1, p. 133; Finlay v. Bryson, 84 Mo. 664; Houston v. Woolley, 37 Mo. App. 15; Deering v. Collins, 38 Mo. App. 80.
What was said by us by way of exposition of the language of section 521, Revised Statutes, in Houston v. Woolley, supra, need not be" repeated here. The conclusion there expressed was that the words “any civil action” as employed in that section were broad and comprehensive enough to embrace all actions at law whether resting on contract or sounding in tort. Entertaining these views, it results that the motion must be denied.